Citation Nr: 1706923	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating for fibromyalgia in excess of 20 percent prior to July 1, 2008, and in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

An October 2008 RO decision granted an increased 40 percent disability rating for the Veteran's fibromyalgia, effective July 1, 2008; however, the Veteran's initial rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2010 videoconference hearing, and a copy of the transcript has been associated with the claims file.  

This matter was previously remanded by the Board in July 2011 in order to obtain outstanding Social Security Administration (SSA) disability records; as the requested development has been completed, the matter is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that the issue of entitlement to an increased disability rating in excess of 30 percent for pes planus has been perfected, but not yet certified to the Board; as such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  


FINDINGS OF FACT

1.  Prior to July 1, 2008, the Veteran's fibromyalgia was not constant, or nearly so, and refractory to therapy.  

2.  From July 1, 2008, the Veteran is in receipt of the maximum 40 percent schedular disability rating for his service-connected fibromyalgia, and extraschedular consideration is not warranted.  


CONCLUSION OF LAW

The criteria for an initial disability rating for fibromyalgia in excess of 20 percent prior to July 1, 2008, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code (DC) 5025 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's initial rating claim on appeal arises from his disagreement with the initial disability rating assigned following the grant of service connection for fibromyalgia.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, during the pendency of the claim in October 2009, the Veteran received additional notice about how to substantiate a claim of entitlement to an increased disability rating for fibromyalgia.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, SSA disability records, and the Veteran's lay statements.  

The Veteran was afforded relevant VA examinations in February 2007 and July 2008 which are adequate to adjudicate the Veteran's claim on appeal because they were based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria during the pendency of the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims; therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Initial Rating - Fibromyalgia  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding the Veteran's initial rating claim on appeal, the Board has considered the appeal period from the assigned effective date of September 29, 2006, as well as the currently assigned staged rating, effective July 1, 2008.  

The Veteran seeks an initial disability rating in excess of 20 percent for fibromyalgia prior to July 1, 2008, and in excess of 40 percent thereafter, pursuant to Diagnostic Code (DC) 5025.  See 38 C.F.R. § 4.71a, DC 5025 (2016).  Thereunder, a 20 percent disability rating is warranted for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  Id.  A maximum schedular 40 percent disability rating is warranted for such symptoms that are constant, or nearly so, and refractory to therapy.  Id.  

The Board notes that in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 5025, all criteria must be met to establish entitlement to the maximum 40 percent schedular disability rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); see also Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); see also Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute).  

Turning to the relevant evidence of record, VA treatment records from September 2006 document the Veteran's report of ongoing joint pain in his knees, back, shoulders, and hands, in addition to fatigue.  He was referred to rheumatology for a consultation regarding a potential diagnosis of fibromyalgia and prescribed Percocet (oxycodone) for pain relief.  At the April 2007 rheumatology consultation, the Veteran again reported constant pain "all over" in his joints and soft tissue areas; he noted that prescribed pain medication and ice helped alleviate his pain.  In May 2007, the Veteran continued to report chronic pain and his prescription Percocet was continued as he was not interested in a long-acting opiate.  Upon follow up in February 2008, he again reported ongoing generalized pain; he was reluctant to try a long acting opiate, but agreed to try MS Contin (morphine) with Percocet for breakthrough pain.  In August 2008, the Veteran denied any new issues and noted that his pain was fairly well-controlled with prescribed pain medication.  

The Veteran was first afforded a VA fibromyalgia examination in February 2007.  At that time, he reported symptoms including pain, fatigue, sleep disturbances, joint stiffness, paresthesias of the hands bilaterally, headaches, irritable bowel syndrome, depression, and anxiety; the VA examiner noted that his symptoms constituted a diagnosis of fibromyalgia and that his symptoms were alleviated with the use of Percocet and Motrin.  The Veteran reported current employment for the United States Postal Service and as a cook, and noted approximately ten days of lost work during the previous twelve month period due to flare ups of ongoing symptoms which lasted approximately one day.  

SSA disability records documents that the Veteran received lumbar epidurals in 2004 with moderate pain relief; upon examination, he had twelve of eighteen musculature spots indicative of fibromyalgia.  In May 2007, the Veteran was seen at a pain management center.  A March 2008 favorable SSA decision documents that the Veteran was found to be disabled from March 2005 due to primary disorders of back (discogenic and degenerative) and secondary osteoarthritis and allied disorders.  

The Veteran was again afforded a VA fibromyalgia examination in July 2008.  At that time, he reported constant moderate fibromyalgia symptoms including muscle stiffness, fatigue, sleep disturbances and arthralgias which required prescription pain pills.  A physical examination revealed multiple trigger points involving the paraspinal muscles of the entire spine, with tenderness in all joints, full muscle strength, and symmetrical deep tendon reflexes.  The VA examiner diagnosed moderate fibromyalgia, not in remission at the present time, and concluded that the Veteran's therapy had not really been effective.  The Veteran further reported that he was not currently working due to a ruptured aneurysm.  

Following a review of the relevant evidence of record, including as discussed above, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating for fibromyalgia in excess of 20 percent prior to July 1, 2008, and in excess of 40 percent thereafter.  

The Board acknowledges that the evidence of record prior to July 1, 2008 documents that the Veteran's fibromyalgia resulted in ongoing symptoms, generally and primarily reported as pain.  To the extent the Veteran's symptoms prior to July 1, 2008 could be considered constant, or nearly so, the evidence of record also documents that the Veteran's constant, or nearly constant, symptoms were alleviated and controlled with prescription pain medication; as such, his symptoms prior to July 1, 2008 do not appear to be refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.  Therefore, an increased disability rating in excess of 20 percent is not warranted prior to July 1, 2008.  

From July 1, 2008, the Veteran is in receipt of a maximum schedular 40 percent disability rating, based upon the VA examiner's finding that the Veteran's therapy had not genuinely been effective to treat his moderate fibromyalgia symptoms; in other words, his constant moderate fibromyalgia symptoms were refractory to therapy.  See id.  As discussed further below, however, there is no probative evidence that the Veteran's fibromyalgia has resulted in such an exceptional disability picture that the available schedular criteria for fibromyalgia are inadequate for any period on appeal.  Indeed, the rating criteria within DC 5025 reasonably describe the Veteran's ongoing fibromyalgia symptomatology, including pain, muscle stiffness, fatigue, sleep disturbances, and arthralgias; therefore, an extraschedular disability rating is not warranted for any period on appeal, including from July 1, 2008.  

As the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an initial disability rating for fibromyalgia in excess of 20 percent prior to July 1, 2008, and in excess of 40 percent thereafter, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected fibromyalgia that would render the schedular criteria inadequate.  The Veteran's relevant symptoms, discussed more fully above, are contemplated in the disability ratings assigned; thus, application of the Rating Schedule is not rendered impractical.  In any event, the Veteran's report at the February 2007 VA examination of approximately ten days of missed work over a twelve-month period due to his fibromyalgia does not equate to "marked interference with employment."  Moreover, SSA records document that the Veteran is disabled due to disorders other than his diagnosed fibromyalgia, and the Veteran's unemployment at the time of the July 2008 VA examination was attributed to a ruptured aneurysm rather than his fibromyalgia.  Additionally, the evidence of record does not document "frequent periods of hospitalization" due to his fibromyalgia symptoms, nor has the Veteran alleged any hospitalization for this disability during the appeal period.  See 38 C.F.R. § 3.321(b)(1).  

Indeed, the Veteran has not argued that his symptoms are not contemplated by the relevant rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not exhibit symptomatology from his service-connected fibromyalgia that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected fibromyalgia are considered by the schedular disability ratings assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that pursuant to an August 2015 rating decision, the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) from June 1, 2010.  However, the Veteran has not perfected an appeal as to the assigned effective date, see 38 C.F.R. § 20.302 (2016).  As such, the issue of entitlement to a TDIU prior to June 1, 2010 is not part of the Veteran's current initial rating claim on appeal.  


ORDER

An initial disability rating for fibromyalgia in excess of 20 percent prior to July 1, 2008, and in excess of 40 percent thereafter, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


